Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The Office Action is in response to an AMENDMENT entered 3/15/2022 for the patent application 16/522465 filed 7/25/2019. 

Status of Claims
Claims 15-20 have been canceled. Claims 1-14 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0006351 A1 to Haberman in view of U.S. Patent No. 8,898,702 B2 to Kim and in further view of U.S. Pub. No. 2015/0256891 A1 to Kim (hereinafter as “Kim II”).
As to claim 1, Haberman discloses a system for automatically setting a display mode of a display device, comprising: 
a display including at least one application and a memory unit, the display having a plurality of display modes (Haberman Fig. 1-5, 7, ¶0023-0025, 0063, 0064, television with EPG application and storage/memory, the television having a plurality of display modes); 
a settings controller to control the plurality of display modes of the display (Haberman Fig. 1-5, 7, ¶0034-0035, settings hardware/software 210 that controls the plurality of presentation/display modes of the television e.g. movie/sports mode); 
a network interface to receive settings metadata associated with the content data (Haberman Fig. 1-5, 7, ¶0025, 0027, 0032, 0039, 0041, 0045, 0066, network/communication port that receives the presentation settings that is associated with the content stream); and 
the settings metadata is associated with the at least one application running on the display (Haberman Fig. 1-5, 7, ¶0025, 0039, 0043, 0045-0046, 0050, presentation settings received through network/communication port associated with the EPG application and decoder application executed on the television).
Haberman does not expressly disclose a network interface to receive content data;
a metadata processor to process the settings metadata received through the network interface along with the content data; and
wherein the metadata processor determines a display mode indicated by the settings metadata, and provides the determined display mode to the settings controller.
Kim discloses a network interface to receive content data and settings metadata associated with the content data (Kim Fig. 3-6, col. 3, ll. 60-64, col. 5, ll. 44-50, col. 6, ll. 31-39, 45-54, communication unit receiving video content and property information of the video content);
a metadata processor to process the settings metadata received through the network interface along with the content data (Kim Fig. 3-6, col. 3, ll. 55-57, 60-64, col. 4, ll. 36-53, col. 5, ll. 44-50, col. 6, ll. 31-39, 45-54, divider 12, controller 30 and video processor 20 processes/receives the property information received through the communication unit 10 along with the video stream/content).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Haberman by a network interface to receive content data and settings metadata associated with the content data; and a metadata processor to process the settings metadata received through the network interface along with the content data as disclosed by Kim. The suggestion/motivation would have been in order to receive/process video content and property information from broadcast stations that allow data to be received together through the network interface allowing adjustments to the video content using the property information enhancing the user’s experience.
Haberman and Kim do not expressly disclose wherein the metadata processor determines a display mode indicated by the settings metadata, and provides the determined display mode to the settings controller.
Kim II discloses wherein the metadata processor determines a display mode indicated by the settings metadata, and provides the determined display mode to the settings controller (Kim Fig. 1-3, 6, ¶0051, 0062, 0063, 0081, 0097, 0098, 0110-0113, determining video/audio mode indicated by the content genre information metadata by the genre determination module and provides the determined video/audio mode to the video/audio control module to control the video/audio processor to process the video and audio of the currently received content according to video and audio modes corresponding to the genre indicated by the genre information of the content, from among the plurality of video and audio modes).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Haberman and Kim by wherein the metadata processor determines a display mode indicated by the settings metadata, and provides the determined display mode to the settings controller as disclosed by Kim II. The suggestion/motivation would have been in order to automatically adjusting the video/audio settings of the display according to genre metadata settings of content without requiring the user to adjust the settings thereby enhancing the user’s experience.
As to claim 2, Kim II discloses wherein the metadata processor is configured to select the determined display mode from the plurality of display modes (Kim Fig. 1-3, 6, ¶0051, 0062, 0063, 0081, 0097, 0098, 0110-0113, determining video/audio mode indicated by the content genre information metadata by the genre determination module and provides the determined video/audio mode to the video/audio control module to control the video/audio processor to process the video and audio of the currently received content according to video and audio modes corresponding to the genre indicated by the genre information of the content, from among the plurality of video and audio modes).
As to claim 3, Haberman discloses wherein each display mode of the plurality of display modes is defined by a plurality of picture setting (Haberman Fig. 1-5, 7, ¶0034-0035, settings hardware/software 210 that controls the plurality of presentation/display modes of the television e.g. movie/sports mode).
As to claim 4, Haberman discloses wherein the picture settings are determined subjectively by content creators (Haberman Fig. 1, 3-5, 7, ¶0026, 0047).
As to claim 5, Haberman discloses wherein the picture settings comprise at least one of backlight, contrast, brightness, color, hue, and color temperature (Haberman Fig. 1, 3-5, 7, ¶0024, 0026, 0035).
As to claim 7, Haberman discloses wherein the content data comprises media data including audio and video streams received from a streaming service (Haberman Fig. 1, 3-5, 7, ¶0022, 0031-0032)
As to claim 8, Haberman discloses wherein the media data comprises movies and television shows (Haberman Fig. 1, 3-5, 7, ¶0022).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0006351 A1 to Haberman in view of U.S. Patent No. 8,898,702 B2 to Kim in further view of U.S. Pub. No. 2015/0256891 A1 to Kim (hereinafter as “Kim II”) and in further view of U.S. Pub. No. 2009/0249420 A1 to Kim (hereinafter “Kim III”).
As to claim 6, Haberman discloses wherein the content creators comprise picture quality experts (Haberman Fig. 1, 3-5, 7, ¶0026, 0047).
Haberman, Kim and Kim II do not expressly discloses wherein the content creators comprise producers, and directors.
Kim III discloses wherein the content creators comprise producers, and directors (Kim III ¶0074).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Haberman, Kim and Kim II by wherein the content creators comprise producers, and directors as disclosed by Kim III. The suggestion/motivation would have been in order to allow content producers/directors to provide setting information most suitable for the content and video apparatus thereby enhancing the user’s experience.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0006351 A1 to Haberman in view of U.S. Pub. No. 2012/0054664 A1 to Dougall and in further view of U.S. Pub. No. 2015/0256891 A1 to Kim (hereinafter as “Kim II”).
As to claim 9, Haberman discloses a method for automatically setting a display mode of a display device, the method comprising: 
receiving a content selection of a content item through a user interface (Haberman Fig. 1-5, 7, ¶0025, 0046, 0050, receiving content selection by the user of a plurality of channel/content listing on the EPG); 
receiving content data from the content server, wherein the content data is a representation of media content (Haberman Fig. 1-5, 7, ¶0031, 0032, 0042, receiving content streams from the server, content streams being displayed on the television); 
receiving settings metadata associated with the content data from the content server, wherein the settings metadata indicates a metadata display setting (Haberman Fig. 1-5, 7, ¶0025, 0033, 0035, 0039, 0041, 0042, receiving presentation settings associated with content stream from the server where the presentation settings include various audio/visual settings e.g. brightness, contrast, etc. for the associated content stream);
processing the settings metadata to determine the metadata display settings, wherein the settings metadata is processed to be at least one of: (1) stored in a memory unit of the display device; (2) received with the content data to be processed and used to update the metadata display settings; and (3) associated with at least one application running on the display device (Haberman Fig. 1-5, 7, ¶0039, 0043, 0045-0046, processing the presentation settings to automatically configure the audio/visual settings, where the presentation settings is processed by the decoder application executed on the presentation device);
setting a display mode of a display device (Haberman Fig. 1-5, 7, ¶0035, 0039, 0050-0051, setting a “sports” display mode on the presentation device);
displaying the media content through the display device according to the set display mode (Haberman Fig. 1-5, 7, ¶0039, 0050-0051, displaying the television program on the presentation device based on the sports display mode).
Haberman does not expressly disclose sending the content selection to a content server; and setting a display mode of a display device according to the metadata display setting.
Dougall discloses sending the content selection to a content server (Dougall Fig. 1, 2, 7, 8, ¶0028, 0032, transmitting request for the video content to remote content server).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Haberman by sending the content selection to a content server as disclosed by Dougall. The suggestion/motivation would have been in order to allow the user to request on-demand content through a remote server thereby enhancing the user’s viewing experience.
Haberman and Dougall do not expressly disclose setting a display mode of a display device according to the metadata display setting.
 Kim II discloses setting a display mode of a display device according to the metadata display setting (Kim Fig. 1-3, 6, ¶0051, 0062, 0063, 0081, 0097, 0098, 0110-0113, setting the video/audio mode of the display based on the genre video/audio setting).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Haberman and Dougall by setting a display mode of a display device according to the metadata display setting as disclosed by Kim II. The suggestion/motivation would have been in order to automatically adjusting the video/audio settings of the display according to genre metadata settings of content without requiring the user to adjust the settings thereby enhancing the user’s experience.
As to claim 10 Haberman discloses wherein the user interface is installed on a mobile device owned by a user (Haberman Fig. 1, 3-5, 7, ¶0050).
As to claim 11 Haberman discloses wherein the media content comprises movies (Haberman Fig. 1, 3-5, 7, ¶0022).
As to claim 12, Haberman discloses wherein the media content comprises television shows (Haberman Fig. 1, 3-5, 7, ¶0022).
As to claim 13, Haberman discloses wherein the settings metadata is determined subjectively by content creators (Haberman Fig. 1, 3-5, 7, ¶0026, 0047). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0006351 A1 to Haberman in view of U.S. Pub. No. 2012/0054664 A1 to Dougall in further view of U.S. Pub. No. 2015/0256891 A1 to Kim (hereinafter as “Kim II”) and in further view of U.S. Pub. No. 2009/0249420 A1 to Kim (hereinafter “Kim III”).
As to claim 14, Haberman discloses wherein the content creators comprise picture quality experts (Haberman Fig. 1, 3-5, 7, ¶0026, 0047).
Haberman, Dougall and Kim II do not expressly discloses wherein the content creators comprise producers, and directors.
Kim III discloses wherein the content creators comprise producers, and directors (Kim III ¶0074).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Haberman, Dougall and Kim II by wherein the content creators comprise producers, and directors as disclosed by Kim III. The suggestion/motivation would have been in order to allow content producers/directors to provide setting information most suitable for the content and video apparatus thereby enhancing the user’s experience.

Claims 1-5, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0006351 A1 to Haberman in view of U.S. Patent No. 8,898,702 B2 to Kim and in further view of U.S. Pub. No. 2009/0213273 A1 to Michel.
As to claim 1, Haberman discloses a system for automatically setting a display mode of a display device, comprising: 
a display including at least one application and a memory unit, the display having a plurality of display modes (Haberman Fig. 1-5, 7, ¶0023-0025, 0063, 0064, television with EPG application and storage/memory, the television having a plurality of display modes); 
a settings controller to control the plurality of display modes of the display (Haberman Fig. 1-5, 7, ¶0034-0035, settings hardware/software 210 that controls the plurality of presentation/display modes of the television e.g. movie/sports mode); 
a network interface to receive settings metadata associated with the content data (Haberman Fig. 1-5, 7, ¶0025, 0027, 0032, 0039, 0041, 0045, 0066, network/communication port that receives the presentation settings that is associated with the content stream); and
the settings metadata is associated with the at least one application running on the display (Haberman Fig. 1-5, 7, ¶0025, 0039, 0043, 0045-0046, 0050, presentation settings received through network/communication port associated with the EPG application and decoder application executed on the television).
Haberman does not expressly disclose a network interface to receive content data;
a metadata processor to process the settings metadata received through the network interface along with the content data; and
wherein the metadata processor determines a display mode indicated by the settings metadata, and provides the determined display mode to the settings controller.
Kim discloses a network interface to receive content data and settings metadata associated with the content data (Kim Fig. 3-6, col. 3, ll. 60-64, col. 5, ll. 44-50, col. 6, ll. 31-39, 45-54, communication unit receiving video content and property information of the video content);
a metadata processor to process the settings metadata received through the network interface along with the content data (Kim Fig. 3-6, col. 3, ll. 55-57, 60-64, col. 4, ll. 36-53, col. 5, ll. 44-50, col. 6, ll. 31-39, 45-54, divider 12, controller 30 and video processor 20 processes/receives the property information received through the communication unit 10 along with the video stream/content).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Haberman by a network interface to receive content data and settings metadata associated with the content data; and a metadata processor to process the settings metadata received through the network interface along with the content data as disclosed by Kim. The suggestion/motivation would have been in order to receive/process video content and property information from broadcast stations that allow data to be received together through the network interface allowing adjustments to the video content using the property information enhancing the user’s experience.
Haberman and Kim do not expressly disclose wherein the metadata module determines a display mode indicated by the settings metadata, and provides the determined display mode to the settings module.
Michel discloses wherein the metadata processor determines a display mode indicated by the settings metadata, and provides the determined display mode to the settings controller (Michel Fig. 3, 10, 11, ¶0040-0042, 0047, 0079, determine/identify display mode by the video setting storage unit 120, e.g. sports/movie mode, by the recommended setting information and provide display mode to video control unit 110).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Haberman and Kim by wherein the metadata processor determines a display mode indicated by the settings metadata, and provides the determined display mode to the settings controller as disclosed by Michel. The suggestion/motivation would have been in order to automatically adjusting the video/audio settings of the display according to recommended setting information without requiring the user to adjust the settings thereby enhancing the user’s experience.
As to claim 2, Michel discloses wherein the metadata processor is configured to select the determined display mode from the plurality of display modes (Michel Fig. 3, 10, 11, ¶0040-0042, 0047, 0079).
As to claim 3, Haberman discloses wherein each display mode of the plurality of display modes is defined by a plurality of picture setting (Haberman Fig. 1-5, 7, ¶0034-0035).
As to claim 4, Haberman discloses wherein the picture settings are determined subjectively by content creators (Haberman Fig. 1, 3-5, 7, ¶0026, 0047).
As to claim 5, Haberman discloses wherein the picture settings comprise at least one of backlight, contrast, brightness, color, hue, and color temperature (Haberman Fig. 1, 3-5, 7, ¶0024, 0026, 0035).
As to claim 7, Haberman discloses wherein the content data comprises media data including audio and video streams received from a streaming service (Haberman Fig. 1, 3-5, 7, ¶0022, 0031-0032)
As to claim 8, Haberman discloses wherein the media data comprises movies and television shows (Haberman Fig. 1, 3-5, 7, ¶0022).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0006351 A1 to Haberman in view of U.S. Patent No. 8,898,702 B2 to Kim in further view of U.S. Pub. No. 2009/0213273 A1 to Michel and in further view of U.S. Pub. No. 2009/0249420 A1 to Kim (hereinafter “Kim III”).
As to claim 6, Haberman discloses wherein the content creators comprise picture quality experts (Haberman Fig. 1, 3-5, 7, ¶0026, 0047).
Haberman, Kim and Michel do not expressly discloses wherein the content creators comprise producers, and directors.
Kim III discloses wherein the content creators comprise producers, and directors (Kim III ¶0074).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Haberman and Michel by wherein the content creators comprise producers, and directors as disclosed by Kim III. The suggestion/motivation would have been in order to allow content producers/directors to provide setting information most suitable for the content and video apparatus thereby enhancing the user’s experience.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0006351 A1 to Haberman in view of U.S. Pub. No. 2012/0054664 A1 to Dougall and in further view of U.S. Pub. No. 2009/0213273 A1 to Michel.
As to claim 9, Haberman discloses a method for automatically setting a display mode of a display device, the method comprising: 
receiving a content selection of a content item through a user interface (Haberman Fig. 1-5, 7, ¶0025, 0046, 0050, receiving content selection by the user of a plurality of channel/content listing on the EPG); 
receiving content data from the content server, wherein the content data is a representation of media content (Haberman Fig. 1-5, 7, ¶0031, 0032, 0042, receiving content streams from the server, content streams being displayed on the television); 
receiving settings metadata associated with the content data from the content server, wherein the settings metadata indicates a metadata display setting (Haberman Fig. 1-5, 7, ¶0025, 0033, 0035, 0039, 0041, 0042, receiving presentation settings associated with content stream from the server where the presentation settings include various audio/visual settings e.g. brightness, contrast, etc. for the associated content stream);
processing the settings metadata to determine the metadata display settings, wherein the settings metadata is processed to be at least one of: (1) stored in a memory unit of the display device; (2) received with the content data to be processed and used to update the metadata display settings; and (3) associated with at least one application running on the display device (Haberman Fig. 1-5, 7, ¶0039, 0043, 0045-0046, processing the presentation settings to automatically configure the audio/visual settings, where the presentation settings is processed by the decoder application executed on the presentation device);
setting a display mode of a display device (Haberman Fig. 1-5, 7, ¶0035, 0039, 0050-0051, setting a “sports” display mode on the presentation device);
displaying the media content through the display device according to the set display mode (Haberman Fig. 1-5, 7, ¶0039, 0050-0051, displaying the television program on the presentation device based on the sports display mode).
Haberman does not expressly disclose sending the content selection to a content server; and setting a display mode of a display device according to the metadata display setting.
Dougall discloses sending the content selection to a content server (Dougall Fig. 1, 2, 7, 8, ¶0028, 0032, transmitting request for the video content to remote content server).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Haberman by sending the content selection to a content server as disclosed by Dougall. The suggestion/motivation would have been in order to allow the user to request on-demand content through a remote server thereby enhancing the user’s viewing experience.
Haberman and Dougall do not expressly disclose setting a display mode of a display device according to the metadata display setting.
 Michel discloses setting a display mode of a display device according to the metadata display setting (Michel Fig. 3, 10, 11, ¶0040-0042, 0047, 0079, setting the display mode, e.g. sports/movie mode, of the display based on the recommendation setting information).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Haberman and Dougall by setting a display mode of a display device according to the metadata display setting as disclosed by Michel. The suggestion/motivation would have been in order to automatically adjusting the video/audio settings of the display according to genre metadata settings of content without requiring the user to adjust the settings thereby enhancing the user’s experience.
As to claim 10 Haberman discloses wherein the user interface is installed on a mobile device owned by a user (Haberman Fig. 1, 3-5, 7, ¶0050).
As to claim 11 Haberman discloses wherein the media content comprises movies (Haberman Fig. 1, 3-5, 7, ¶0022).
As to claim 12, Haberman discloses wherein the media content comprises television shows (Haberman Fig. 1, 3-5, 7, ¶0022).
As to claim 13, Haberman discloses wherein the settings metadata is determined subjectively by content creators (Haberman Fig. 1, 3-5, 7, ¶0026, 0047). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0006351 A1 to Haberman in view of U.S. Pub. No. 2012/0054664 A1 to Dougall in further view of U.S. Pub. No. 2009/0213273 A1 to Michel and in further view of U.S. Pub. No. 2009/0249420 A1 to Kim (hereinafter “Kim III”).
As to claim 14, Haberman discloses wherein the content creators comprise picture quality experts (Haberman Fig. 1, 3-5, 7, ¶0026, 0047).
Haberman, Dougall and Michel do not expressly discloses wherein the content creators comprise producers, and directors.
Kim III discloses wherein the content creators comprise producers, and directors (Kim III ¶0074).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Haberman, Dougall and Michel by wherein the content creators comprise producers, and directors as disclosed by Kim III. The suggestion/motivation would have been in order to allow content producers/directors to provide setting information most suitable for the content and video apparatus thereby enhancing the user’s experience.

Response to Arguments
Applicant's arguments filed 3/15/2022 related to claims 1-14 have been fully considered but they are not persuasive. 
In reference to Applicant's arguments:
In addition to the arguments presented in responses to the previous office actions, following additional arguments are presented.
Regarding limitation (e) of claim 9, Background Section of the present application mentions the shortcomings of the present display modes of the content being displayed on a display by specifically stating that "[i]n some cases, a television set may automatically set the display mode that suits the particular model of the television set. In other cases, a television set may automatically detect a media genre (e.g. "movie") and automatically change to a display mode that generally suits the movie genre. However, the above-listed cases are compromises which may not provide a faithful representation of the media on the display device." That is, the display mode is not tied to the content being presented, but rather to the display/environment on which the content is being displayed.
To address the shortcomings, the embodiments of the present application receives setting metadata that is specifically associate with the content data (which is a representation of media content) from the content server which stores content data.
Limitations of claim 9 subsequent to limitation (e) then: processes the settings metadata to determine the metadata display settings; sets a display mode of a display device according to the metadata display setting; and displays the media content through the display device according to the set display mode.
Regarding the limitations of claim 9, the Office Action indicates that the combination of Haberman, Dougall, and Kim II discloses the limitations. In particular, the Office Action indicates that FIGS. 1-5, 7, and corresponding paragraphs [0033], [0035], [0041], [0042] of Haberman disclose limitation (e) [receiving settings metadata associated with the content data from the content server.
For at least the foregoing reasons, claim 9 should be allowable over the combination of Haberman, Dougall, and Kim II. Because dependent claims inherit the patentability of the corresponding independent claims, dependent claims 10-13 should also be allowable over the combination of Haberman, Dougall, and Kim II.

Examiners Response:
The examiner respectfully disagrees. In addition to the examiner’s response to the applicant’s arguments presented in responses to the previous office actions, Haberman does disclose receiving settings metadata associated with the content data from the content server.
In particular, Haberman discloses the content may be associated with one or more presentation settings (“provider presentation settings”) and content may be associated with enhanced and/or optimized presentation settings configured for the content (Haberman ¶0025).
Haberman discloses content may be encoded to include the provider presentation settings and/or presentation information relating thereto for the particular piece of content (e.g., forming a “media package”). For instance, a content provider 125a-n or other content creator may determine provider presentation settings for content, for example, to optimize the user experience of consuming the content (Haberman ¶0039).
Haberman discloses further discloses a portion of a content stream may include a data package detailing certain audio/visual display settings (i.e., the provider presentation settings) specifically tailored to the particular content being streamed (Haberman ¶0041).
In other words, the presentation settings received are specifically associated with the content.
Therefore, applicant’s arguments are not persuasive and the examiner respectfully disagrees. 

In reference to Applicant's arguments:
Regarding the limitations of claim 1, the Office Action indicates that the combination of Haberman, Kim I, and Kim II discloses the limitations. In particular, the Office Action indicates that: Haberman discloses limitation (c) of claim 1, which recites substantially similar limitation as those recited in limitation (e) of claim 9. Therefore, based on the arguments presented above regarding limitation (e) of claim 9, limitation (c) of claim 1 should also overcome the rejection based on the combination of Haberman, Kim I, and Kim II. 
For at least the foregoing reasons, claim 1 should be allowable over the combination of Haberman, Kim I, and Kim II. Because dependent claims inherit the patentability of the corresponding independent claims, dependent claims 2-5, 7, and 8 should also be allowable over the combination of Haberman, Kim I, and Kim II.

On page 12 of the Office Action, claims 1-5, 7, and 8 stand rejected under 35 U.S.C. §103 as being unpatentable over Haberman (US Patent Publication No. 
2017/0006351) in view of Kim and in further view of Michel (US Patent Publication No. 2009/0213273). 
The rejections here are substantially similar to the rejections made regarding limitation (e) of claim 9 (on page 9). Therefore, all of the arguments presented regarding limitation (e) of claim 9 (on page 9) with respect to Haberman apply here as well. 
For at least the foregoing reasons, claim 1 should be allowable over the combination of Haberman, Kim, and Michel. Because dependent claims inherit the patentability of the corresponding independent claims, dependent claims 2-5, 7, and 8 should also be allowable over the combination of Haberman, Kim, and Michel.

On page 16 of the Office Action, claims 9-13 stand rejected under 35 U.S.C. §103 as being unpatentable over Haberman in view of Dougall and in further view of Michel. 
Applicant respectfully disagrees and traverses the rejections and the characterization of the claims and the reference. 
The rejections here are substantially similar to the rejections made regarding limitation (e) of claim 9 (on page 9). Therefore, all of the arguments presented regarding limitation (e) of claim 9 (on page 9) with respect to Haberman apply here as well. 
For at least the foregoing reasons, claim 9 should be allowable over the suggested combination of Haberman, Dougall, and Michel. Because dependent claims inherit the patentability of the corresponding independent claims, dependent claims 10-13 should also be allowable over the suggested combination of Haberman, Dougall, and Michel.

Examiners Response:
The examiner respectfully disagrees. See above examiner’s response with respect to similar arguments made. Therefore, applicant’s arguments are not persuasive and the examiner respectfully disagrees.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1-14 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYU CHAE/
Primary Examiner, Art Unit 2426